Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 1 of 20 Page ID #:783




    1 BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
    2  kwesley@bgrfirm.com
      Matthew L. Venezia (State Bar No. 313812)
    3   mvenezia@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    4 Los Angeles, California 90067
      Telephone: (310) 274-7100
    5 Facsimile: (310) 275-5697
    6 Attorneys for Plaintiff
      ATARI INTERACTIVE, INC.
    7
      FREEMAN, FREEMAN, & SMILEY, LLP
    8 Arash Beral (Bar No. 245219)
      (arash.beral@ffslaw.com)
    9 Jeffrey M. Jensen (Bar No. 262710)
      (jeffrey.jensen@ffslaw.com)
   10 1888 Century Park East, Suite 1500
      Los Angeles, California 90067
   11 Telephone: (310) 255-6100
      Facsimile: (310) 255-6200
   12
      Attorneys for Defendant
   13 RAGEON, INC.
   14                          UNITED STATES DISTRICT COURT
   15         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   16
   17 ATARI INTERACTIVE, INC.,                  Case No. 2:19-CV-10806-DSF-MAA
   18             Plaintiff,                    The Hon. Dale S. Fischer
   19       vs.                                 STIPULATED PROTECTIVE
                                                ORDER
   20 RAGEON, INC.,
                                                Judge: Hon. Dale S. Fischer
   21             Defendant.
                                                Trial Date: None Set
   22
   23
   24
   25
   26
   27
   28
                                                                Case No. 2:19-CV-10806-DSF-MAA
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 2 of 20 Page ID #:784




    1
    2 1.      PURPOSES AND LIMITATIONS

    3         While the parties disagree concerning whether document discovery is allowed

    4 at this time, Defendant RageOn, Inc. (“Defendant”) has agreed to voluntarily
    5 provide counsel for Plaintiff Atari Interactive, Inc. (“Plaintiff”) certain documents.
    6 Defendant represents that such documents contain highly sensitive, confidential,
    7 proprietary, or private information for which special protection from public
    8 disclosure and from use for any purpose other than prosecuting this litigation may
    9 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   10 enter the following Stipulated Protective Order. The parties acknowledge that this
   11 Stipulated Protective Order does not confer blanket protections on all disclosures or
   12 responses to discovery and that the protection it affords from public disclosure and
   13 use extends only to the limited information or items that are entitled to confidential
   14 treatment under the applicable legal principles. The parties further acknowledge, as
   15 set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
   16 them to file confidential information under seal; Local Rule 79-5 sets forth the
   17 procedures that must be followed and the standards that will be applied when a party
   18 seeks permission from the Court to file material under seal. Discovery in this action
   19 is likely to involve production of confidential, proprietary, or private information for
   20 which special protection from public disclosure and from use for any purpose other
   21 than prosecuting this litigation may be warranted.
   22 2.      GOOD CAUSE STATEMENT

   23         In its July 10, 2020 Order, the Court held that Plaintiff may take the

   24 depositions of Michael Krilivsky and Betty Tufariello prior to submitting additional
   25 briefing concerning Defendant’s Ex Parte Application for relief from default
   26 judgment, setting aside default, etc. While Defendant maintains its disagreement
   27 with Plaintiff’s position that it is entitled to conduct document discovery at this time
   28 and otherwise finds Plaintiff’s document requests and discovery relating thereto

                                                 -1-               Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 3 of 20 Page ID #:785




    1 objectionable, Defendant intends to provide Plaintiff un-redacted or substantially
    2 un-redacted copies of Mr. Krilivsky’s and Ms. Tufariello’s text message
    3 communications under the terms of this Stipulated Protective Order without waiver
    4 of its rights, privileges, and objections, and with all parties reserving their rights.
    5         Defendant asserts that these documents comprise attorney-client privileged
    6 communications relating to various cases, issues, disputes, and matters not involving
    7 Plaintiff, and also comprise communications that the participants to those
    8 communications believed would remain confidential. Defendant further asserts that
    9 disclosure of these communications in the public record would cause Defendant
   10 harm in connection with other cases, issues, disputes, and matters (past, present, and
   11 future) insofar as confidential and privileged communications would be disclosed in
   12 the public record for past, present, and potentially future litigants to access.
   13 Defendant further asserts that public disclosure would harm Defendant’s defense
   14 and/or prosecution of other matters in that other litigants and attorneys would freely
   15 be able to access information that is confidential and privileged as to Defendant.
   16 Additionally, Defendant asserts that disclosure of this information to Plaintiff itself,
   17 including its officers, directors, and shareholders may have a materially adverse
   18 effect on Defendant in connection with potential future litigation as among these
   19 parties and may affect these parties’ ability to resolve the disputes at the center of
   20 this litigation. Moreover, Defendant asserts that the public disclosure of these
   21 documents would subject Defendant and its principals (and the participants in those
   22 communications) to embarrassment, ridicule, or humiliation. In addition to
   23 confidentiality and privilege, Defendant asserts that the participants may have
   24 privacy rights in the communications and such privacy rights may be affected if
   25 these communications are allowed to be disclosed in the public forum.
   26         Such materials and information may consist of, among other things,
   27 confidential business or financial information, information regarding confidential
   28 business practices, or other confidential research, development, or commercial

                                                  -2-               Case No. 2:19-CV-10806-DSF-MAA
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 4 of 20 Page ID #:786




    1 information (including information implicating privacy rights of third parties),
    2 information otherwise generally unavailable to the public, or which may be
    3 privileged or otherwise protected from disclosure under state or federal statutes,
    4 court rules, case decisions, or common law. Accordingly, to expedite the flow of
    5 information, to facilitate the prompt resolution of disputes over confidentiality of
    6 discovery materials, to adequately protect information the parties are entitled to keep
    7 confidential, to ensure that the parties are permitted reasonable necessary uses of
    8 such material in preparation for and in the conduct of trial, to address their handling
    9 at the end of the litigation, and to serve the ends of justice, a protective order for
   10 such information is justified in this matter. It is the intent of the parties that
   11 information will not be designated as confidential for tactical reasons and that
   12 nothing be so designated without a good faith belief that it has been maintained in a
   13 confidential, non-public manner, and there is good cause why it should not be part
   14 of the public record of this case.
   15 3.      DEFINITIONS
   16         3.1.   Action: Atari Interactive, Inc. v. RageOn, Inc., Case No. 2:19-CV-
   17                10806-DSF-MAA.
   18         3.2.   Challenging Party: A Party or Nonparty that challenges the designation
   19                of information or items under this Stipulated Protective Order.
   20         3.3.   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   21                EYES ONLY” Information or Items: Information (regardless of how it
   22                is generated, stored or maintained) or tangible things that qualify for
   23                protection under Federal Rule of Civil Procedure 26(c), and as
   24                specified above in the Purposes and Limitations and Good Cause
   25                Statement.
   26         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as
   27                their support staff).
   28         3.5.   Designating Party: A Party or Nonparty that designates information or

                                                   -3-               Case No. 2:19-CV-10806-DSF-MAA
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 5 of 20 Page ID #:787




    1              items that it produces in disclosures or in responses to discovery as
    2              “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S
    3              EYES ONLY.”
    4       3.6.   Disclosure or Discovery Material: All items or information, regardless
    5              of the medium or manner in which it is generated, stored, or maintained
    6              (including, among other things, testimony, transcripts, and tangible
    7              things), that is produced or generated in disclosures or responses to
    8              discovery in this matter.
    9       3.7.   Expert: A person with specialized knowledge or experience in a matter
   10              pertinent to the litigation who has been retained by a Party or its
   11              counsel to serve as an expert witness or as a consultant in this Action.
   12       3.8.   In-House Counsel: Attorneys who are employees of a party to this
   13              Action. In-House Counsel does not include Outside Counsel of Record
   14              or any other outside counsel.
   15       3.9.   Nonparty: Any natural person, partnership, corporation, association, or
   16              other legal entity not named as a Party to this action.
   17       3.10. Outside Counsel of Record: Attorneys who are not employees of a
   18              party to this Action but are retained to represent or advise a party to this
   19              Action and have appeared in this Action on behalf of that party or are
   20              affiliated with a law firm which has appeared on behalf of that party,
   21              and includes support staff.
   22       3.11. Party: Any party to this Action, including all of its officers, directors,
   23              employees, consultants, retained experts, In-House Counsel, and
   24              Outside Counsel of Record (and their support staffs).
   25       3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   26              Discovery Material in this Action.
   27       3.13. Professional Vendors: Persons or entities that provide litigation
   28              support services (e.g., photocopying, videotaping, translating, preparing

                                                 -4-              Case No. 2:19-CV-10806-DSF-MAA
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 6 of 20 Page ID #:788




    1                exhibits or demonstrations, and organizing, storing, or retrieving data in
    2                any form or medium) and their employees and subcontractors.
    3         3.14. Protected Material: Any Disclosure or Discovery Material that is
    4                designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL
    5                – ATTORNEYS’ EYES ONLY.”
    6         3.15. Receiving Party: A Party that receives Disclosure or Discovery
    7                Material from a Producing Party.
    8 4.      SCOPE
    9         The protections conferred by this Stipulated Protective Order cover not only
   10 Protected Material, but also (1) any information copied or extracted from Protected
   11 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   12 and (3) any testimony, conversations, or presentations by Parties or their Counsel
   13 that might reveal Protected Material.
   14         Any use of Protected Material at trial shall be governed by the orders of the
   15 trial judge. This Stipulated Protective Order does not govern the use of Protected
   16 Material at trial.
   17 5.      DURATION
   18         Even after final disposition of this litigation, the confidentiality obligations
   19 imposed by this Stipulated Protective Order shall remain in effect until a
   20 Designating Party agrees otherwise in writing or a court order otherwise directs.
   21 Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   22 defenses in this Action, with or without prejudice; and (2) final judgment herein
   23 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   24 reviews of this Action, including the time limits for filing any motions or
   25 applications for extension of time pursuant to applicable law.
   26 6.      DESIGNATING PROTECTED MATERIAL
   27         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
   28                      Each Party or Nonparty that designates information or items for

                                                  -5-               Case No. 2:19-CV-10806-DSF-MAA
                                     STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 7 of 20 Page ID #:789




    1              protection under this Stipulated Protective Order must take care to limit
    2              any such designation to specific material that qualifies under the
    3              appropriate standards. The Designating Party must designate for
    4              protection only those parts of material, documents, items, or oral or
    5              written communications that qualify so that other portions of the
    6              material, documents, items, or communications for which protection is
    7              not warranted are not swept unjustifiably within the ambit of this
    8              Stipulated Protective Order.
    9                    Mass, indiscriminate, or routinized designations are prohibited.
   10              Designations that are shown to be clearly unjustified or that have been
   11              made for an improper purpose (e.g., to unnecessarily encumber the case
   12              development process or to impose unnecessary expenses and burdens
   13              on other parties) may expose the Designating Party to sanctions.
   14       6.2.   Manner and Timing of Designations.
   15                    Except as otherwise provided in this Stipulated Protective Order
   16              (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
   17              Disclosure or Discovery Material that qualifies for protection under this
   18              Stipulated Protective Order must be clearly so designated before the
   19              material is disclosed or produced.
   20                    Designation in conformity with this Stipulated Protective Order
   21              requires the following:
   22              (a)   For information in documentary form (e.g., paper or electronic
   23                    documents, but excluding transcripts of depositions or other
   24                    pretrial or trial proceedings), that the Producing Party affix at a
   25                    minimum, the legend “CONFIDENTIAL” or “HIGHLY
   26                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page
   27                    that contains protected material. If only a portion or portions of
   28                    the material on a page qualifies for protection, the Producing

                                                  -6-             Case No. 2:19-CV-10806-DSF-MAA
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 8 of 20 Page ID #:790




    1                   Party also must clearly identify the protected portion(s) (e.g., by
    2                   making appropriate markings in the margins).
    3                         A Party or Nonparty that makes original documents
    4                   available for inspection need not designate them for protection
    5                   until after the inspecting Party has indicated which documents it
    6                   would like copied and produced. During the inspection and
    7                   before the designation, all of the material made available for
    8                   inspection shall be deemed “HIGHLY CONFIDENTIAL –
    9                   ATTORNEYS’ EYES ONLY.” After the inspecting Party has
   10                   identified the documents it wants copied and produced, the
   11                   Producing Party must determine which documents, or portions
   12                   thereof, qualify for protection under this Stipulated Protective
   13                   Order. Then, before producing the specified documents, the
   14                   Producing Party must affix the legend “CONFIDENTIAL” or
   15                   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   16                   to each page that contains Protected Material. If only a portion
   17                   or portions of the material on a page qualifies for protection, the
   18                   Producing Party also must clearly identify the protected
   19                   portion(s) (e.g., by making appropriate markings in the margins).
   20             (b)   For testimony given in depositions, that the Designating Party
   21                   shall make its best efforts to identify the Disclosure or Discovery
   22                   Material on the record, before the close of the deposition, all
   23                   protected testimony. Designating Party may further review the
   24                   deposition transcript, and within seven (7) days of its receipt,
   25                   designate additional materials, or de-designate materials, as
   26                   required.
   27             (c)   For information produced in nondocumentary form, and for any
   28                   other tangible items, that the Producing Party affix in a

                                              -7-               Case No. 2:19-CV-10806-DSF-MAA
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 9 of 20 Page ID #:791




    1                      prominent place on the exterior of the container or containers in
    2                      which the information is stored the legend “CONFIDENTIAL”
    3                      or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    4                      ONLY.” If only a portion or portions of the information
    5                      warrants protection, the Producing Party, to the extent
    6                      practicable, shall identify the protected portion(s).
    7         6.3.   Inadvertent Failure to Designate.
    8                      If timely corrected, an inadvertent failure to designate qualified
    9                information or items does not, standing alone, waive the Designating
   10                Party’s right to secure protection under this Stipulated Protective Order
   11                for such material. Upon timely correction of a designation, the
   12                Receiving Party must make reasonable efforts to assure that the
   13                material is treated in accordance with the provisions of this Stipulated
   14                Protective Order.
   15 7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
   16         7.1.   Timing of Challenges.
   17                      Any Party or Nonparty may challenge a designation of
   18                confidentiality at any time that is consistent with the Court’s
   19                Scheduling Order.
   20         7.2.   Meet and Confer.
   21                      The Challenging Party shall initiate the dispute resolution
   22                process, which shall comply with Local Rule 37.1 et seq., and with
   23                Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
   24                Conference for Discovery Disputes”).1
   25         7.3.   Burden of Persuasion.
   26                      The burden of persuasion in any such challenge proceeding shall
   27
        1
         Judge Audero’s Procedures are available at
   28
        https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                  -8-              Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 10 of 20 Page ID #:792




    1               be on the Designating Party. Frivolous challenges, and those made for
    2               an improper purpose (e.g., to harass or impose unnecessary expenses
    3               and burdens on other parties) may expose the Challenging Party to
    4               sanctions. Unless the Designating Party has waived or withdrawn the
    5               confidentiality designation, all parties shall continue to afford the
    6               material in question the level of protection to which it is entitled under
    7               the Producing Party’s designation until the Court rules on the
    8               challenge.
    9 8.     ACCESS TO AND USE OF PROTECTED MATERIALS
   10        8.1.   Basic Principles.
   11                     A Receiving Party may use Protected Material that is disclosed
   12               or produced by another Party or by a Nonparty in connection with this
   13               Action only for prosecuting, defending, or attempting to settle this
   14               Action. Such Protected Material may be disclosed only to the
   15               categories of persons and under the conditions described in this
   16               Stipulated Protective Order. When the Action reaches a final
   17               disposition, a Receiving Party must comply with the provisions of
   18               Section 14 below.
   19                     Protected Material must be stored and maintained by a Receiving
   20               Party at a location and in a secure manner that ensures that access is
   21               limited to the persons authorized under this Stipulated Protective Order.
   22        8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
   23                     Unless otherwise ordered by the Court or permitted in writing by
   24               the Designating Party, a Receiving Party may disclose any information
   25               or item designated “CONFIDENTIAL” only to:
   26               (a)   The Receiving Party’s Outside Counsel of Record, as well as
   27                     employees of said Outside Counsel of Record to whom it is
   28                     reasonably necessary to disclose the information for this Action;

                                                 -9-               Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 11 of 20 Page ID #:793




    1              (b)   The officers, directors, and employees (including In-House
    2                    Counsel) of the Receiving Party to whom disclosure is
    3                    reasonably necessary for this Action;
    4              (c)   Experts of the Receiving Party to whom disclosure is reasonably
    5                    necessary for this Action and who have signed the
    6                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    7              (d)   The Court and its personnel;
    8              (e)   Court reporters and their staff;
    9              (f)   Professional jury or trial consultants, mock jurors, and
   10                    Professional Vendors to whom disclosure is reasonably
   11                    necessary or this Action and who have signed the
   12                    “Acknowledgment and Agreement to be Bound” (Exhibit A);
   13              (g)   The author or recipient of a document containing the information
   14                    or a custodian or other person who otherwise possessed or knew
   15                    the information;
   16              (h)   During their depositions, witnesses, and attorneys for witnesses,
   17                    in the Action to whom disclosure is reasonably necessary
   18                    provided: (i) the deposing party requests that the witness sign the
   19                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   20                    and (ii) the witness will not be permitted to keep any confidential
   21                    information unless they sign the “Acknowledgment and
   22                    Agreement to Be Bound,” unless otherwise agreed by the
   23                    Designating Party or ordered by the Court. Pages of transcribed
   24                    deposition testimony or exhibits to depositions that reveal
   25                    Protected Material may be separately bound by the court reporter
   26                    and may not be disclosed to anyone except as permitted under
   27                    this Stipulated Protective Order; and
   28              (i)   Any mediator or settlement officer, and their supporting

                                               -10-              Case No. 2:19-CV-10806-DSF-MAA
                                  STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 12 of 20 Page ID #:794




    1                     personnel, mutually agreed upon by any of the parties engaged in
    2                     settlement discussions.
    3        8.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    4               ONLY” Information or Items. Unless otherwise ordered by the court or
    5               permitted in writing by the Designating Party, a Receiving Party may
    6               disclose any information or item designated “HIGHLY
    7               CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
    8               (a)   the Receiving Party’s Outside Counsel of Record in this action,
    9                     as well as employees of said Outside Counsel of Record to
   10                     whom it is reasonably necessary to disclose the information for
   11                     this litigation and who have signed the “Acknowledgment and
   12                     Agreement to Be Bound” that is attached hereto as Exhibit A;
   13               (b)   the court and its personnel;
   14               (c)   court reporters and their staff and Professional Vendors to whom
   15                     disclosure is reasonably necessary for this litigation and who
   16                     have signed the “Acknowledgment and Agreement to Be Bound”
   17                     (Exhibit A); and
   18               (d)   the author or recipient of a document containing the information
   19                     or a custodian or other person who otherwise possessed or knew
   20                     the information.
   21        7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY
   22               CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
   23               Items to Designated In-House Counsel.
   24               (a)(1) Unless otherwise ordered by the court or agreed to in writing by
   25                     the Designating Party, a Party that seeks to disclose to
   26                     Designated In-House Counsel any information or item that has
   27                     been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
   28                     EYES ONLY” first must make a written request to the

                                               -11-              Case No. 2:19-CV-10806-DSF-MAA
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 13 of 20 Page ID #:795




    1                     Designating Party that (1) sets forth the full name of the
    2                     Designated In-House Counsel and the city and state of his or her
    3                     residence, and (2) describes the Designated House Counsel’s
    4                     current and reasonably foreseeable future primary job duties and
    5                     responsibilities in sufficient detail to determine if In-House
    6                     Counsel is involved, or may become involved, in any
    7                     competitive decision-making.
    8 9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
    9        PRODUCED IN OTHER LITIGATION
   10        If a Party is served with a subpoena or a court order issued in other litigation
   11 that compels disclosure of any information or items designated in this Action as
   12 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   13 ONLY”, that Party must notify in writing the Designating Party. Such notification
   14 shall include a copy of the subpoena or court order;
   15        (b)    Promptly notify in writing the party who caused the subpoena or order
   16               to issue in the other litigation that some or all of the material covered
   17               by the subpoena or order is subject to this Stipulated Protective Order.
   18               Such notification shall include a copy of this Stipulated Protective
   19               Order; and
   20        (c)    Cooperate with respect to all reasonable procedures sought to be
   21               pursued by the Designating Party whose Protected Material may be
   22               affected.
   23        If the Designating Party timely seeks a protective order, the Party served with
   24 the subpoena or court order shall not produce any information designated in this
   25 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   26 EYES ONLY” before a determination by the Court from which the subpoena or
   27 order issued, unless the Party has obtained the Designating Party’s permission. The
   28 Designating Party shall bear the burden and expense of seeking protection in that

                                                 -12-              Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 14 of 20 Page ID #:796




    1 court of its confidential material and nothing in these provisions should be construed
    2 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    3 directive from another court.
    4 10.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5        PRODUCED IN THIS LITIGATION
    6        10.1. Application.
    7                     The terms of this Stipulated Protective Order are applicable to
    8               information produced by a Nonparty in this Action and designated as
    9               “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   10               EYES ONLY.” Such information produced by Nonparties in
   11               connection with this litigation is protected by the remedies and relief
   12               provided by this Stipulated Protective Order. Nothing in these
   13               provisions should be construed as prohibiting a Nonparty from seeking
   14               additional protections.
   15        10.2. Notification.
   16                     In the event that a Party is required, by a valid discovery request,
   17               to produce a Nonparty’s confidential information in its possession, and
   18               the Party is subject to an agreement with the Nonparty not to produce
   19               the Nonparty’s confidential information, then the Party shall:
   20               (a)   Promptly notify in writing the Requesting Party and the
   21                     Nonparty that some or all of the information requested is subject
   22                     to a confidentiality agreement with a Nonparty;
   23               (b)   Promptly provide the Nonparty with a copy of the Stipulated
   24                     Protective Order in this Action, the relevant discovery request(s),
   25                     and a reasonably specific description of the information
   26                     requested; and
   27               (c)   Make the information requested available for inspection by the
   28                     Nonparty, if requested.

                                                -13-              Case No. 2:19-CV-10806-DSF-MAA
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 15 of 20 Page ID #:797




    1         10.3. Conditions of Production.
    2                      If the Nonparty fails to seek a protective order from this Court
    3               within fourteen (14) days after receiving the notice and accompanying
    4               information, the Receiving Party may produce the Nonparty’s
    5               confidential information responsive to the discovery request. If the
    6               Nonparty timely seeks a protective order, the Receiving Party shall not
    7               produce any information in its possession or control that is subject to
    8               the confidentiality agreement with the Nonparty before a determination
    9               by the Court. Absent a court order to the contrary, the Nonparty shall
   10               bear the burden and expense of seeking protection in this Court of its
   11               Protected Material.
   12 11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   14 Protected Material to any person or in any circumstance not authorized under this
   15 Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   16 writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
   17 to retrieve all unauthorized copies of the Protected Material, (3) inform the person or
   18 persons to whom unauthorized disclosures were made of all the terms of this
   19 Stipulated Protective Order, and (4) request such person or persons to execute the
   20 “Acknowledgment and Agreement to be Bound” (Exhibit A).
   21 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   22         PROTECTED MATERIAL
   23         When a Producing Party gives notice to Receiving Parties that certain
   24 inadvertently produced material is subject to a claim of privilege or other protection,
   25 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   26 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   27 procedure may be established in an e-discovery order that provides for production
   28 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

                                                -14-              Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 16 of 20 Page ID #:798




    1 (e), insofar as the parties reach an agreement on the effect of disclosure of a
    2 communication or information covered by the attorney-client privilege or work
    3 product protection, the parties may incorporate their agreement in the Stipulated
    4 Protective Order submitted to the Court.
    5 13.     MISCELLANEOUS
    6         13.1. Right to Further Relief.
    7                      Nothing in this Stipulated Protective Order abridges the right of
    8               any person to seek its modification by the Court in the future.
    9         13.2. Right to Assert Other Objections.
   10                      By stipulating to the entry of this Stipulated Protective Order, no
   11               Party waives any right it otherwise would have to object to disclosing
   12               or producing any information or item on any ground not addressed in
   13               this Stipulated Protective Order. Similarly, no Party waives any right
   14               to object on any ground to use in evidence of any of the material
   15               covered by this Stipulated Protective Order.
   16         13.3. Filing Protected Material.
   17                      A Party that seeks to file under seal any Protected Material must
   18               comply with Local Rule 79-5. Protected Material may only be filed
   19               under seal pursuant to a court order authorizing the sealing of the
   20               specific Protected Material at issue. If a Party's request to file
   21               Protected Material under seal is denied by the Court, then the
   22               Receiving Party may file the information in the public record unless
   23               otherwise instructed by the Court.
   24 14.     FINAL DISPOSITION
   25         After the final disposition of this Action, within sixty (60) days of a written
   26 request by the Designating Party, each Receiving Party must return all Protected
   27 Material to the Producing Party or destroy such material. As used in this
   28 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                 -15-               Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 17 of 20 Page ID #:799




    1 summaries, and any other format reproducing or capturing any of the Protected
    2 Material. Whether the Protected Material is returned or destroyed, the Receiving
    3 Party must submit a written certification to the Producing Party (and, if not the same
    4 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
    5 (by category, where appropriate) all the Protected Material that was returned or
    6 destroyed and (2) affirms that the Receiving Party has not retained any copies,
    7 abstracts, compilations, summaries or any other format reproducing or capturing any
    8 of the Protected Material. Notwithstanding this provision, Counsel is entitled to
    9 retain an archival copy of all pleadings; motion papers; trial, deposition, and hearing
   10 transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
   11 reports; attorney work product; and consultant and expert work product, even if such
   12 materials contain Protected Material. Any such archival copies that contain or
   13 constitute Protected Material remain subject to this Stipulated Protective Order as
   14 set forth in Section 5.
   15 15.    VIOLATION
   16        Any violation of this Stipulated Order may be punished by any and all
   17 appropriate measures including, without limitation, contempt proceedings and/or
   18 monetary sanctions.
   19 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   20
   21 DATED: July 28, 2020                 BROWNE GEORGE ROSS LLP
   22                                         Keith J. Wesley
                                              Matthew L. Venezia
   23
                                           By:        /s/Matthew L. Venezia
   24
                                                      Matthew L. Venezia
   25                                      Attorneys for Plaintiff
   26                                      Atari Interactive, Inc.

   27
   28

                                                 -16-             Case No. 2:19-CV-10806-DSF-MAA
                                   STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 18 of 20 Page ID #:800




    1 DATED: July 28, 2020              FREEMAN, FREEMAN & SMILEY, LLP
    2                                      Arash Beral
                                           Jeffrey M. Jensen
    3
                                        By:        /s/Arash Beral
    4
                                                   Arash Beral
    5                                   Attorneys for Defendant
    6                                   RageOn, Inc.

    7
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    8
    9
        Dated: 07/29/20
   10                                                Hon. Maria A. Audero
   11                                                United States Magistrate Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -17-               Case No. 2:19-CV-10806-DSF-MAA
                                STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 19 of 20 Page ID #:801




    1                                       EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I,                                [full name], of
    4                       [address], declare under penalty of perjury that I have read in its
    5 entirety and understand the Stipulated Protective Order that was issued by the
    6 United States District Court for the Central District of California on
    7 [date] in the case of Atari Interactive, Inc. v. RageOn, Inc., Case No. 2:19-CV-
    8 10806-DSF-MAA. I agree to comply with and to be bound by all the terms of this
    9 Stipulated Protective Order, and I understand and acknowledge that failure to so
   10 comply could expose me to sanctions and punishment in the nature of contempt. I
   11 solemnly promise that I will not disclose in any manner any information or item that
   12 is subject to this Stipulated Protective Order to any person or entity except in strict
   13 compliance with the provisions of this Stipulated Protective Order.
   14         I further agree to submit to the jurisdiction of the United States District Court
   15 for the Central District of California for the purpose of enforcing the terms of this
   16 Stipulated Protective Order, even if such enforcement proceedings occur after
   17 termination of this action. I hereby appoint                               [full name]
   18 of                                                     [address and telephone number]
   19 as my California agent for service of process in connection with this action or any
   20 proceedings related to enforcement of this Stipulated Protective Order.
   21
   22 Signature:
   23 Printed Name:
   24 Date:
   25 City and State Where Sworn and Signed:
   26
   27
   28

                                                 -18-              Case No. 2:19-CV-10806-DSF-MAA
                                    STIPULATED PROTECTIVE ORDER
Case 2:19-cv-10806-DSF-MAA Document 45 Filed 07/29/20 Page 20 of 20 Page ID #:802




    1                            CERTIFICATE OF SERVICE
    2        I hereby certify that on this 27th day of July, 2020, I electronically filed the
    3 foregoing STIPULATED PROTECTIVE ORDER with the Clerk of the Court
    4 using the CM/ECF system which will send notification of such filing to the
    5 following:
    6
          ARASH BERAL
    7     arash.beral@ffslaw.com
          JEFFREY M. JENSEN
    8     jeffrey.jensen@ffslaw.com
          FREEMAN, FREEMAN & SMILEY, LLP
    9     1888 Century Park East, Suite 1500
          Los Angeles, California 90067
   10     Telephone: (310) 255-6100
          Facsimile: (310) 255-6200
   11
   12
   13
   14
   15
                                                  Andrea A. Augustine
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -19-               Case No. 2:19-CV-10806-DSF-MAA
                                   STIPULATED PROTECTIVE ORDER
